Title: To Benjamin Franklin from Horace-Bénédict de Saussure, 10 October 1783
From: Saussure, Horace-Bénédict de
To: Franklin, Benjamin


          
            Monsieur,
            Genève ce 10: Octbre. 1783.
          
          J’ai été infiniment sensible à la marque obligeante de souvenir dont vous m’avés honoré en m’envoyant un Exemplaire des Constitutions des Etats unis de l’Amérique. C’est un monument bien curieux & bien intéressant de cette grande & mémorable rèvolution à la quelle vous avés, Monsieur, si puissamment coopéré. Je souhaite pour le bonheur de l’Amérique que vous conserviés toujours sur son Gouvernement l’influence que meritent vos rares talents, vos vertus & votre patriotisme, & que vous viviés assez longtems pour voir solidement affermir & prospérer cette République qui vous doit en grande partie son existence.
          Comme je suis persuadé, Monsieur, que vos occupations politiques n’ont point éteint chez vous le gout des sciences physiques dans les quelles vous vous êtes acquis une si grande gloire, je prends la liberté de vous envoyer par la Messagerie un exemplaire des Essais sur l’Hygromètrie que je viens de publier. Cet

ouvrage est trop long & trop détaillé pour que vous ayés le tems de le lire, mais vous le parcourrés du moins & vous en saisirés les principaux résultats: heureux s’il pouvait obtenir un suffrage aussi flatteur que le votre.
          J’aurois encore, Monsieur, une grace à vous demander. Un de mes amis, le Chevalier Landriani Professeur de Physique à Milan a reçu du Gouvernement l’ordre de faire ériger des Conducteurs sur tous les édifices publics de la Lombardie Autrichienne & de publier en même tems un mèmoire raisonné pour éclairer le peuple sur l’utilité de ce préservatif. Il desireroit extrèmement de savoir & de pouvoir dire dans son mèmoire quel est actuellement en Amérique le sort de cette utile invention; si elle a été génèralement adoptèe dans toutes les Provinces & par le Public et par les Particuliers; à quoi l’on pourroit porter le nombre des conducteurs actuellement existans en Amèrique; si l’on en fait usage dans la marine; & enfin s’il n’existe aucun exemple d’un conducteur qui ait ète funeste à la maison qui en ètoit armée.
          Si vous aviès la complaisance, Monsieur, de rèpondre aussi laconiquement que vous le voudrès, mais un peu promptement si cela vous est possible, vous nous rendrès à mon ami & à moi un véritable service & vous contribuerès ainsi au soutien de

cette théorie dont le genre humain vous a, Monsieur, l’obligation toute entiére.
          J’ai l’honneur d’etre avec le devouement le plus respectueux, Monsieur, Votre très humble & très obeissant serviteur
          
            De Saussure
          
        